AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet I



                                     UNITED STATES DISTRICT COURT
                                                         Eastern District of Arkansas

           UNITED STATES OF AMERICA                                  ~   JUDGMENT IN A CRIMINAL CASE
                                v.                                   ) (For Revocation of Probation or Supervised Release)
                                                                     )
                RONALD WAYNE STOUT                                   )              .
                                                                                                                   FILED
                                                                                                               U.S. DISTRICT COURT
                                                                     ) Case No. 4.17-cr-00225-JM-\!AsTERN DISTRICT ARKANSAS
                                                                     ) USM No. 31491-009
                                                                     )
                                                                     ) Moll Sullivan
THE DEFENDANT:                                                                                  Defen By:_--'<-+-+
~ admitted guilt to violation of condition(s)           ----'-1_-_4~_ _ _ _ _ _ _ _ ofthe term of supervision.
•   was found in violation of condition(s) count(s)                               after denial of guilt.
The defendant is adjudicated guilty of these violations:


Violation Number             Nature of Violation                                                              Violation Ended
1 - Mandatory (2)             Unlawfully possessing a controlled substance                                    11/26/2019

2 - Mandatory (3)               Failure to refrain from the use of a controlled substance                     11/26/2019

3 - Special (14)                Failure to participate in a substance abuse program as directed               10/29/2019

4 - Special (15)                Failure to participate in a mental health treatment program                   10/29/2019

       The defendant is sentenced as provided in pages 2 through _ _2__ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
•   The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notifv the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully pa~d. Jf ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 3437                                                01/14/2020

Defendant's Year of Birth:           1965

City and State of Defendant's Residence:                                                         Signature of Judge
North Little Rock, Arkansas
                                                                                               ODY JR., U.S. DISTRICT JUDGE




                                                                                                           Date
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 2- Imprisonment
                                                                                               Judgment - Page   -=2-    of   2
DEFENDANT: RONALD WAYNE STOUT
CASE NUMBER: 4:17-cr-00225-JM-01


                                                             IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
FOURTEEN (14) MONTHS with no supervised release to follow




     ~ The court makes the following recommendations to the Bureau of Prisons:
The Court recommends the defendant participate in residential substance abuse treatment and mental health
counseling.



     ~ The defendant is remanded to the custody of the United States Marshal.

     •   The defendant shall surrender to the United States Marshal for this district:
         •    at   _________ •                        a.m.      •    p.m.    on
         •    as notified by the United States Marshal.

     •   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         •    before 2 p.m. on
         •    as notified by the United States Marshal.
         •    as notified by the Probation or Pretrial Services Office.

                                                                     RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                    to

at
     - - - - - - - - - - - - - - with a certified copy of this judgment.


                                                                                            UNITED STATES MARSHAL


                                                                            By
                                                                                         DEPUTY UNITED STATES MARSHAL
